Citation Nr: 1040599	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  10-31 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased evaluation for right pulled 
hamstring muscle, rated as 30 percent disabling.

3.  Entitlement to an increased evaluation for left pulled 
hamstring muscle, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from April 1987 to April 1990.

This appeal to the Board of Veterans' Appeals (the Board) was 
from actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

During the course of the current appeal, in a rating action in 
July 2010, a total rating for compensation purposes based on 
individual unemployabilty due to service-connected disabilities 
(TDIU) was grated from October 1, 2008 (along with Chapter 35 
benefits).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his appeal on all pending appellate issues.  


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal relating to the 
issues on appeal, the Board does not have jurisdiction to 
consider those claims.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his/her authorized representative. 38 C.F.R. § 
20.204.

The issues of entitlement to increased ratings for PTSD and 
pulled hamstring muscles of both legs were fully developed by the 
RO, included in the Veteran's Substantive Appeal, and certified 
to the Board on appeal.

In a VA Form 21-4138, dated and received by the Board in 
September 2010, the Veteran's representative indicated that the 
Veteran had expressed his satisfaction with the TDIU grant, and 
had asked that all other pending appellate claims be withdrawn.

There remain no allegations of errors of fact or law for 
appellate consideration as to those issues.  Thus, the Board does 
not have jurisdiction to review them, and it must those issues 
must therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

ORDER

The appeal for entitlement to increased evaluations for PTSD and 
pulled hamstring muscles of both right and left legs is 
dismissed.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


